UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1637


SALAME M. AMR,

                 Plaintiff - Appellant,

          v.

ATTORNEY GENERAL OF VIRGINIA; GREGORY CLAYTON FLEMING;
RONALD NICHOLAS REGNERY; SCOTT GREGORY CROWLEY, SR.; CROWLEY
& CROWLEY LAW FIRM,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:11-cv—00423-REP-MHL)


Submitted:   September 25, 2013            Decided:   October 4, 2013


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Salame M. Amr, Appellant Pro Se. Catherine Crooks Hill, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Scott
Gregory Crowley, Sr., CROWLEY & CROWLEY, Glen Allen, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Salame    M.    Amr   appeals      the   district    court’s   order

adopting the magistrate judge’s recommendation and denying his

“Petition for Pre-filing Motions and Amended Petition for Pre-

filing of Motions and Responses.”             We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons stated by the district court.              Amr v. Att’y Gen., No.

3:11-cv-00423-REP-MHL (E.D. Va. Apr. 11, 2013).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials    before     this   court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                       2